Citation Nr: 0400724	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran an increase, 
50 percent, rating for PTSD.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.
 

REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes notification provisions that require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which, 
part, if any VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

However, a review of the record on appeal shows that the 
veteran was not provided adequate notification of the VCAA 
and the effect it had on the current claim.  Specifically, 
despite the VCAA having been in effect for several years, a 
review of the record on appeal fails to show that the RO 
either provided the veteran with notice of the VCAA or notice 
as to who would be responsible for obtaining evidence.  
Therefore, a remand is required for the RO to undertake all 
necessary actions to insure that the veteran is provided 
adequate notice as provided by 38 U.S.C.A. § 5103(a) (West 
2002).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Next, the Board notes that, while the veteran was afforded a 
VA examination in February 2001 to ascertain the severity of 
his PTSD, the examination was conducted without the examiner 
having the claims file.  Governing laws provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Therefore, because the February 2001 
opinions were offered without the examiner being able to take 
into account the records of prior examinations and treatment, 
a remand for another VA examination is also required.

The VCAA also requires VA to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  In this regard, a review of the 
record on appeal shows that the veteran reported and/or the 
record shows that he received his healthcare treatment from 
the Northampton VA medical center since 1979 and in 2001 had 
a three week psychiatric hospitalization at the White River 
Junction VA medical center.  However, while a review of the 
record on appeal shows that the RO obtained some of the 
veteran's treatment records from the White River Junction VA 
medical center, dated from August to September 2001, it does 
not show that it obtained all of his contemporaneous 
treatment records from the Northampton VA medical center 
since October 1999, that is, the year prior to the 
appellant's submission of an increased rating claim.  
Therefore, on remand, the RO should obtain and associate with 
the record all of the veteran's treatment records from the 
above locations.  Id.

In light of the case law, which the Board is legally 
obligated to follow, this appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio, 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the evidence 
that is needed to substantiate his claim 
relative to the rating warranted for PTSD 
since October 1999.  The letter must 
further provide notice of what specific 
evidence the appellant must submit, and 
what specific evidence VA will secure on 
his behalf.  The veteran should be 
notified that he has one year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the one 
year period.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since October 1999 for PTSD.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all post-October 
1999 treatment records of his from the 
Northampton and the White River Junction 
VA medical centers.  The aid of the 
veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing. 

3. In light of the veteran's claim of 
service as a combat medic in Vietnam the 
RO should contact the National Personnel 
Records Center in order to secure a copy 
of his personnel record in order to 
ascertain whether he was awarded the 
Combat Medic's Badge.
 
4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder is to be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
psychiatrist should acknowledge his/her 
review of the claim's folder in the 
examination report.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner is to provide a 
multi-axial assessment, including the 
assignment of a Global Assessment 
Functioning (GAF) score, an explanation 
of what the score represents, and the 
percentage of the score representing 
impairment solely due to the service 
connected PTSD.  The examiner should 
assess the extent of the veteran's 
occupational and social impairment due 
solely to PTSD symptomatology.  Based on 
the results of the examination and a 
review of the claim's file, the examiner 
is to address whether the PTSD is 
manifested by:

a.  Occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks (more than 
once a week); difficulty 
understanding complex commands; 
impairment of short- and long-
term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment, impaired 
abstract thinking; disturbances 
of motivation and mood; 
difficulty in establishing and 
maintaining effective work and 
social relationships?  OR

b.  Occupational and social 
impairment with deficiencies in 
most areas such as work, school, 
family relationships, judgment, 
thinking, or mood due to such 
symptoms as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or work-like 
setting); or inability to 
establish and maintain effective 
relationships?  OR

c.  Total occupational and social 
impairment due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name?

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
must be provided a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


